1999 LONG-TERM INCENTIVE PLAN

OF

D&E COMMUNICATIONS, INC.

 

ARTICLE I.

GENERAL PROVISIONS

1.1

PURPOSES

The purposes of the 1999 Long-Term Incentive Plan (the “Plan”) are to advance
the long-term success of D&E Communications, Inc. (the “Company” or “D&E”), and
to increase shareholder value by providing the incentive of long-term
stock-based rewards to officers, directors and key employees. The Plan is
designed to: (1) encourage stock ownership by Participants to further align
their interest in increasing the value of the Company, (2) ensure that
compensation practices are competitive in the industry and (3) to assist in the
attraction and retention of key employees vital to the Company's success.

1.2

DEFINITIONS

For the purpose of the Plan, the following terms shall have the meanings
indicated:

 

(a)

“Board” means the Board of Directors of the Company.

(b)       “Cash Incentive Awards” means a right to receive a cash payment
pursuant to any award made pursuant to Article VII hereof.

(c)       “Change in Control” means : (1) the acquisition, directly or
indirectly, by any person or entity, or persons or entities acting in concert,
whether by purchase, merger, consolidation or otherwise, of voting power over
that number of voting shares of the capital stock of D&E which, when combined
with the existing voting power of such persons or entities, would enable them to
cast fifty percent (50%) or more of the votes which all shareholders of D&E
would be entitled to cast in the election of directors of D&E; (2) the sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions over a period of twelve months ending on the date of the most
recent transaction) of 75% or more of the assets, other than intangible assets,
including good will, of D&E to a transferee other than D&E or an entity of which
a controlling interest is owned by D&E, provided that in addition such sold,
leased, exchanged or transferred assets must also have 40% or more of the total
gross fair market value of all of the assets of D&E, inclusive of the intangible
assets; (3) the date that, during any period of twelve consecutive months
“Continuing Directors” cease to make up a majority of the members of the Board
of Directors of D&E. “Continuing Directors” shall mean: (x) each individual who,
at the beginning of such period, was a member of the Board of Directors of D&E;
and (y) any director elected or nominated for election, by D&E’s shareholders
who was first approved by a vote of at least two-thirds of the Continuing
Directors then still in office; provided, however, that no individual shall be
considered a Continuing Director if such individual initially assumed office as
a result of either an actual or threatened election contest or proxy contest,
including by reason of any agreement intended to avoid or settle any election
contest or proxy contest. For purposes of the foregoing, "election contest"
means a solicitation with respect to the election or removal

 

--------------------------------------------------------------------------------

of directors that is subject to the provisions of Rule 14a-11 of the 1934 Act,
and "proxy contest" means the solicitation of proxies or consents by or on
behalf of a person other than the Board of Directors of D&E; or (4) the
voluntary dissolution of D&E, in connection with which there is a sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions over a period of twelve months ending on the date of the most
recent transaction) of 100% of the assets of D&E to an unrelated transferee
and/or to D&E’s shareholders.

(d)       “Code” means the Internal Revenue Code of 1986, as amended, including
any successor law thereto.

(e)       “Committee” means the Compensation Committee of the Board or the full
Board, as the case may be.

(f)        “Common Stock” means the Common Stock of the Company, par value $.16
per share.

(g)       “Company,” means D&E Communications, Inc. and solely for purposes of
determining (i) eligibility for participation in the Plan, (ii) employment, and
(iii) the establishment of performance goals, shall include any corporation,
partnership, or other organization of which D&E owns or controls, directly or
indirectly, not less than 50 percent of the total combined voting power of all
classes of stock or other equity interests. For purposes of this Plan, the terms
“D&E” and “Company” shall include any successor to D&E Communications, Inc.

(h)       “Disability” means the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than twelve months,
receives benefits for a period of not less than three months under the Company's
disability insurance policy

(i)        “Dividend Equivalent” means an amount equal to the cash dividend paid
on one share of Common Stock for each Performance Restricted Share granted
during the Performance Period. All Dividend Equivalents will be reinvested in
Performance Restricted Shares at a purchase price equal to the Fair Market Value
on the dividend date.

(j)        “Employee or employment” means with respect to any Non-Employee
Director (as defined herein), service on the Board.

(k)       “Fair Market Value” means as of any date: (i) the average of the
closing bid and asked prices on such date of the Common Stock as quoted by
NASDAQ; or (ii), as the case may be, the last reported sales price of the Common
Stock on such date as reported by the NASDAQ National Market or the principal
national securities exchange on which such stock is listed and traded, or in
each such case where there is no trading on such date, on the first previous
date on which there is such trading.

(l)        “Incentive Stock Option” means a Stock Option which meets the
definition under Section 422 of the Code.

 

 

2

 



 

--------------------------------------------------------------------------------

(m)      “Non-Employee Director” means a member of the Board who is not an
employee of the Company.

(n)       “Nonstatutory Stock Option” means a Stock Option which does not meet
the definition of an Incentive Stock Option.

(o)       “Participant” means any officer, director or key employee who has met
the eligibility requirements set forth in Section 1.6 hereof and to whom a grant
has been made and is outstanding under the Plan.

(p)       “Performance Measures” shall mean the Performance Measures described
in Section 4.4 of the Plan.

(q)       “Performance Period” means, in relation to Performance Restricted
Shares or Cash Incentive Awards, any period for which performance goals have
been established.

(r)        “Performance Restricted Share” means a right granted to a Participant
pursuant to Article IV.

(s)       “Restricted Stock Award” means an award of Common Stock granted to a
Participant pursuant to Article V which is subject to a Restriction Period.

(t)        “Restriction Period” means in relation to Restricted Stock Awards,
the period of time (if any) during which (i) such shares are subject to
forfeiture pursuant to the Plan and (ii) such shares may not be sold, assigned,
transferred, pledged or otherwise disposed of by the Participant.

(u)       “Retirement” means termination from employment with the Company after
the Participant has attained age 55 and has completed a minimum of five years of
service with the Company or termination of employment under circumstances which
the Committee deems equivalent to retirement.

(v)       “Stock Appreciation Right” means a right granted to a Participant
pursuant to Article III to surrender to the Company all or any portion of the
related Stock Option and to receive in cash or in shares of Common Stock an
amount equal to the excess of the Fair Market Value over the option price on the
date of such exercise.

(w)      “Stock Award” means an award of Common Stock granted to a Participant
pursuant to Article V which is not subject to a Restriction Period.

(x)       “Stock Option” means a right granted to a Participant pursuant to
Article II, to purchase, before a specified date and at a specified price, a
specified number of shares of Common Stock.

1.3

ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board which
shall consist of not fewer than three directors of the Company or the full
Board; provided, however, that the Board shall administer the Plan as it relates
to the terms, conditions and grant of awards to Non-Employee Directors.

 

 

3

 



 

--------------------------------------------------------------------------------

 For purposes of the Plan, the term Committee shall refer to the Compensation
Committee of the Board or the full Board, as the case may be. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present, or acts approved in writing
by a majority of the Committee, shall be deemed the acts of the Committee.
Subject to the provisions of the Plan and to directions by the Board, the
Committee is authorized to interpret the Plan, to adopt administrative rules,
regulations, and guidelines for the Plan, and to impose such terms, conditions,
and restrictions on grants as it deems appropriate. The Committee, in its
discretion, may allow certain optionees holding unexercised Incentive Stock
Options to convert such options to Nonstatutory Stock Options. The Committee
may, with respect to Participants who are not subject to Section 16(b) of the
Exchange Act or “covered employees” within the meaning of Section 162(m) of the
Code (“Section 162(m)”), delegate such of its powers and authority under the
Plan as it deems appropriate to designated officers or employees of the Company.

1.4

TYPES OF GRANTS UNDER THE PLAN

Grants under the Plan may be in the form of any one or more of the following:

 

(a)

Nonstatutory Stock Options;

 

(b)

Incentive Stock Options;

 

(c)

Stock Appreciation Rights;

 

(d)

Performance Restricted Shares;

 

(e)

Restricted Stock Awards;

 

(f)

Stock Awards;

 

(g)

Cash Incentive Awards.

1.5

SHARES SUBJECT TO THE PLAN AND INDIVIDUAL AWARD LIMITATION

(a)       A maximum of 525,000 shares of Common Stock may be issued under the
Plan. All such shares may be granted in the form of Incentive Stock Options,
Nonstatutory Stock Options, Stock Appreciation Rights, Performance Restricted
Shares, Restricted Stock Awards and Stock Awards. The total number of shares
authorized is subject to adjustment as provided in Section 8.1 hereof. Shares of
Common Stock issued under the Plan may be treasury shares or authorized but
unissued shares. No fractional shares shall be issued under the Plan.

(b)       If any Stock Option granted under the Plan expires or terminates, the
underlying shares of Common Stock may again be made available for the purposes
of the Plan. Any shares of Common Stock that have been granted as Restricted
Stock Awards or that have been reserved for distribution in payment for
Performance Restricted Shares but are later forfeited or for any other reason
are not payable under the Plan, may again be made available for the purposes of
the Plan. Furthermore, shares of Common Stock that are (i) tendered or withheld

 

 

4

 



 

--------------------------------------------------------------------------------

in payment of the exercise price of any Stock Option or in satisfaction of
withholding tax obligations arising from any Award, and (ii) shares of Common
Stock repurchased by the Company that have been designated for allocation to the
Plan, shall be available for issuance under the Plan.

(c)       The aggregate maximum number of shares of Common Stock that may be
granted to any Participant in the form of Stock Options, Stock Appreciation
Rights, Performance Restricted Shares and Restricted Stock Awards in any one
calendar year is 25,000.

1.6

ELIGIBILITY AND PARTICIPATION

Participation in the Plan shall be limited to officers, who may also be members
of the Board, other key employees of the Company who are so designated by the
Committee in its discretion and Non-Employee Directors.

ARTICLE II.

STOCK OPTIONS

2.1

GRANT OF STOCK OPTIONS

The Committee may from time to time, subject to the provisions of the Plan,
grant Stock Options to Participants. The Committee shall determine the number of
shares of Common Stock to be covered by each Stock Option and shall have the
authority to grant Incentive Stock Options, Nonstatutory Stock Options or a
combination thereof; provided, however, that Incentive Stock Options may be
granted only to Participants who are employees of the Company and may not be
granted to Non-Employee Directors. Furthermore, the Committee may grant a Stock
Appreciation Right in connection with a Stock Option, as provided in Article III
.

2.2

INCENTIVE STOCK OPTION EXERCISE LIMITATIONS

The aggregate Fair Market Value (determined at the time an Incentive Stock
Option is granted) of the shares of Common Stock with respect to which an
Incentive Stock Option is exercisable for the first time by a Participant during
any calendar year (under all plans of the Company) shall not exceed $100,000 or
such other limit as may be established from time to time under the Code.

2.3

OPTION DOCUMENTATION

Each Stock Option shall be evidenced by a written Stock Option agreement between
the Company and the Participant to whom such option is granted, specifying the
number of shares of Common Stock that may be acquired by its exercise and
containing such terms and conditions consistent with the Plan as the Committee
shall determine.

2.4

EXERCISE PRICE

The price at which each share covered by a Stock Option may be acquired shall be
determined by the Committee at the time the option is granted and shall not be
less than the Fair Market Value of the underlying shares of Common Stock on the
day the Stock Option is granted.

 

 

5

 



 

--------------------------------------------------------------------------------

If an Incentive Stock Option is granted to an employee who, at the time such
Option is granted, owns shares of the Company possessing more than 10 percent of
the total combined voting power of all classes of shares of the Company or its
subsidiaries (“10% Shareholder”), the exercise price of such Option shall not be
less than 110% of the Fair Market Value of the underlying shares of Common Stock
on the day such Option is granted. The exercise price will be subject to
adjustment in accordance with the provisions of Section 8.1 of the Plan.

2.5

EXERCISE OF STOCK OPTIONS

(a)       Exercisability. Stock Options shall become exercisable at such times
and upon the satisfaction of such conditions and in such installments as the
Committee may provide at the time of grant.

(b)       Option Period. For each Stock Option granted the Committee shall
specify the period during which the Stock Option may be exercised, provided that
(i) no Stock Option shall be exercisable after the expiration of ten years from
the date the option was granted and (ii) in the case of a 10% Shareholder, no
Stock Option shall be exercisable after the expiration of five years from the
date the option was granted.

 

(c)

Exercise in the Event of Termination of Employment.

(i)        Death: Unless otherwise provided by the Committee at the time of
grant, in the event of the death of the Participant, the option must be
exercised by the Participant's estate or beneficiaries within one year following
the death of the Participant and prior to its expiration. Each option may be
exercised as to all or any portion thereof regardless of whether or not fully
exercisable under the terms of the grant.

(ii)       Disability: Unless otherwise provided by the Committee at the time of
grant, in the event of the Disability of the Participant, the option must be
exercised within one year following the Participant's termination of employment
and prior to its expiration. Each option may be exercised as to all or any
portion thereof regardless of whether or not fully exercisable under the terms
of the grant.

(iii)      Retirement: Unless otherwise provided by the Committee at the time of
grant, in the event of the Retirement of the Participant the option must be
exercised within one year following the Participant's termination of employment
and prior to its expiration. An unexercised Incentive Stock Option will cease to
be treated as such and will become a Nonstatutory Stock Option three months
following the date of Retirement. Each option may be exercised as to all or any
portion thereof regardless of whether or not fully exercisable under the terms
of the grant.

(iv)      Other Terminations: Unless otherwise provided by the Committee at the
time of grant, in the event a Participant ceases to be an employee of the
Company for any reason other than death, Disability, or Retirement, options
which are exercisable on the date of termination must be exercised within three
months after termination and prior to the expiration date of any such option.
All options which are not exercisable on the date of termination shall be
canceled.

 

 

6

 



 

--------------------------------------------------------------------------------

(v)       Extension of Exercise Period: Notwithstanding all other provisions
under Section 2.5(c) in the event a Participant's employment is terminated, the
Committee may, in its sale discretion, extend the post-termination period during
which the option may be exercised, provided however that such period may not
extend beyond the original option period.

(d)       Exercise In the Event of Change in Control. In the event of any Change
in Control, all Stock Options shall immediately become exercisable without
regard to the exercise period set forth in 2.5(a).

2.6

METHOD OF EXERCISE

The option may be exercised in whole or in part from time to time by written
request received by the Treasurer of the Company. The option price of each share
acquired pursuant to an option shall be paid in full at the time of each
exercise of the option either (i) in cash, (ii) by delivering to the Company
previously-owned shares of Common Stock or (iii) in the discretion of the
Committee, by delivering to the Treasurer of the Company a notice of exercise
with an irrevocable direction to a broker-dealer registered under the Securities
Exchange Act of 1934, as amended, to sell a sufficient portion of the shares and
deliver the sale proceeds directly to the Company to pay the exercise price;
(iv) in the discretion of the Committee, through an election to have shares of
Common Stock otherwise issuable to the Participant withheld to pay the exercise
price of such option; or (v) in the discretion of the Committee, through any
combination of the payment procedures set forth in (i) through (iv) above.
However, shares of Common Stock previously acquired by the Participant under the
Plan or any other incentive plan of the Company shall not be utilized for
purposes of payment upon the exercise of an option unless those shares have been
owned by the Participant for a six-month period or such longer period as the
Committee may determine.

2.7

STOCK RETENTION OPTIONS

The Committee, in its discretion, may authorize “stock retention Stock Options”
which provide, upon the exercise of a Stock Option previously granted under this
Plan (a “prior Option”) using previously owned shares, for the automatic
issuance of a new Stock Option under this Plan with an exercise price equal to
the current Fair Market Value and for up to the number of shares equal to the
number of previously-owned shares delivered in payment of the exercise price and
any related withholding taxes of the prior Stock Option. Such stock retention
Stock Option shall have the same Option Period as the prior Stock Option.

ARTICLE III.

STOCK APPRECIATION RIGHTS

3.1

GRANT OF STOCK APPRECIATION RIGHTS

The Committee may, in its discretion, grant Stock Appreciation Rights in
connection with all or any part of an option granted under the Plan. Any Stock
Appreciation Right granted in connection with an option shall be governed by the
terms of the Stock Option agreement and the Plan.

 

 

7

 



 

--------------------------------------------------------------------------------

3.2

EXERCISE OF STOCK APPRECIATION RIGHTS

Stock Appreciation Rights shall become exercisable under the Stock Option terms
set forth in Section 2.5 but shall be exercisable only when the Fair Market
Value of the shares subject thereto exceeds the option price of the related
option.

3.3

METHOD OF EXERCISE

(a)       Stock Appreciation Rights shall permit the Participant, upon exercise
of such rights, to surrender the related option, or any portion thereof, and to
receive, without payment to the Company (except for applicable withholding
taxes), an amount equal to the excess of the Fair Market Value over the option
price. Such amount shall be paid in shares of Common Stock valued at Fair Market
Value on the date of exercise or in cash, or any combination of shares and cash,
as determined by the Committee in its discretion.

(b)       Upon the exercise of a Stock Appreciation Right and surrender of the
related option, or portion thereof, such option, to the extent surrendered,
shall be terminated, and the shares covered by the option so surrendered shall
no longer be available for purposes of the Plan.

ARTICLE IV.

PERFORMANCE RESTRICTED SHARES

4.1

GRANT OF PERFORMANCE RESTRICTED SHARES

The Committee may from time to time grant Performance Restricted Shares to
Participants under which payment may be made in shares of Common Stock if the
performance of the Company meets certain goals established by the Committee.
Such Performance Restricted Shares shall be subject to the provisions of the
Plan terms and conditions, and, if earned, a vesting period as the Committee
shall determine.

4.2

PERFORMANCE RESTRICTED SHARE AGREEMENT

Each grant of Performance Restricted Shares shall be evidenced by a written
agreement between the Company and Participant to whom such shares are granted.
The agreement shall specify the number of Performance Restricted Shares granted,
the terms and conditions of the grant, the duration of the Performance Period,
the performance goals to be achieved, and the vesting period applicable to
shares of Common Stock earned.

4.3

COMMON STOCK EQUIVALENT

Each Performance Restricted Share shall be credited to an account to be
maintained for each such Participant during the Performance Period and shall be
deemed to be the equivalent of one share of Common Stock. At the conclusion of
the Performance Period, Performance Restricted Shares earned, if any, shall be
converted to shares of Common Stock subject to a vesting period.

 

 

8

 



 

--------------------------------------------------------------------------------

4.4

PERFORMANCE GOALS

Performance Restricted Share awards shall be conditioned upon the Company's
attainment of a specified goal with respect to one or more of the following
performance measures: (i) total shareholder return; (ii) return on shareholders'
equity; (iii) return on capital; (iv) earnings per share; (v) sales; (vi)
earnings; (vii) cash flow; (viii) operating income; (ix) earnings before
interest, taxes, depreciation and amortization; and (x) Fair Market Value of
Common Stock. The Committee shall determine a minimum performance level below
which no Performance Restricted Shares shall be payable and a performance
schedule under which the number of shares earned may be less than, equal to, or
greater than the number of Performance Restricted Shares granted based upon the
Company's performance. The Committee may adjust the performance goals and
measurements to reflect significant unforeseen events; provided, however, that
the Committee may not make any such adjustment with respect to any award of
Performance Restricted Shares to an individual who is then a “covered employee”
as such term is defined in Regulation 1.162-27 (c) (2) promulgated under Section
162 (m), if such adjustment would cause compensation pursuant to such
Performance Restricted Share award to cease to be performance-based compensation
under Section 162(m).

4.5

PERFORMANCE PERIOD

The Committee shall establish a Performance Period applicable to each grant of
Performance Restricted Shares. Each such Performance Period shall commence on
January 1 of the calendar year in which grants are made. There shall be no
limitation on the number of Performance Periods established by the Committee,
and more than one Performance Period may encompass the same calendar year. The
Committee may shorten any Performance Period if it determines that unusual or
unforeseen events so warrant.

4.6

DIVIDEND EQUIVALENTS DURING PERFORMANCE PERIOD

During the Performance Period, a Participant shall be entitled to receive
Dividend Equivalents which shall be deemed to have been reinvested in additional
Performance Restricted Shares at the same time as such underlying Common Stock
cash dividend is paid. Performance Restricted Shares granted through such
reinvestment shall be credited to the Participant's account and shall be payable
to the Participant in the same manner and at the same time as the Performance
Restricted Shares with respect to which such Dividend Equivalents were issued.

4.7

CONVERSION OF PERFORMANCE RESTRICTED SHARES

(a)       At the conclusion of the Performance Period, the Committee shall
determine the number of Performance Restricted Shares, if any, which have been
earned on the basis of Company performance in relation to the established
performance goals. In no event shall such number exceed 300% of the shares
contingently granted.

(b)       Performance Restricted Shares earned shall be converted to shares of
Common Stock and shall be represented by a stock certificate registered in the
name of the Participant. Certificates evidencing such shares shall be held in
custody by the Company until the restrictions thereon are no longer in effect.

 

 

9

 



 

--------------------------------------------------------------------------------

4.8

VESTING PERIOD

At the time a Performance Restricted Share grant is made, the Committee shall
establish a vesting period applicable to such shares earned, if any, which shall
begin at the end of the Performance Period. After the lapse or waiver of the
restrictions imposed, the Company shall deliver in the Participant's name one or
more stock certificates, evidencing the shares of Common Stock earned through
the end of the Performance Period. The Committee may accelerate or waive the
performance goals attached to a particular grant, in whole or in part, based on
service and such other factors as the Committee may determine.

4.9

OTHER TERMS AND CONDITIONS

Performance Restricted Shares shall be subject to the following terms and
conditions:

(a)       Except as otherwise provided in the Plan or in the Performance
Restricted Share agreement, the Participant shall not have the rights of a
shareholder of the Company, including the right to vote the shares.

(b)       Cash dividends paid with respect to Performance Restricted Shares
shall be reinvested to purchase additional shares of Common Stock that shall be
subject to the same terms, conditions, and restrictions that apply to the
Performance Restricted Shares with respect to which such dividends were issued.

4.10

TERMINATION OF EMPLOYMENT PROVISIONS DURING A PERFORMANCE PERIOD

(a)       In the event a Participant terminates employment during a Performance
Period by reason of death, Disability, or Retirement, and the Participant had
completed a minimum of one year of employment during the Performance Period, the
Participant shall be entitled to that number of shares earned (if any)
determined by multiplying the full number of shares earned (if any) by a
fraction, the numerator of which is the number of full months of employment the
Participant had completed in such Performance Period and the denominator of
which are the total number of full months in such Performance Period. All
applicable restrictions shall lapse with respect to such shares and such shares
of Common Stock shall be issued to the Participant or the Participant's
designated beneficiary following the Performance Period. In the event the
Participant had not completed one year of employment during the Performance
Period, the Participant shall forfeit all rights to earn such Performance
Restricted Shares.

(b)       If a Participant terminates employment during a Performance Period for
any reason other than death, Disability, or Retirement, the Participant shall
forfeit all rights to earn such Performance Restricted Shares.

(c)       Notwithstanding Sections 4.10(a) and 4.10(b), in the event a
Participant's employment is terminated during a Performance Period under special
circumstances, the Committee may, in its sole discretion, continue a
Participant's rights to earn any or all Performance Restricted Shares and waive
in whole or in part any or all remaining restrictions.

 

 

10

 



 

--------------------------------------------------------------------------------

4.11

TERMINATION OF EMPLOYMENT PROVISIONS FOLLOWING A PERFORMANCE PERIOD

(a)       In the event a Participant terminates employment following a
Performance Period by reason of death, Disability, or Retirement, all shares of
Common Stock (formerly Performance Restricted Shares) shall immediately vest and
shares of Common Stock shall be issued to the Participant or the Participant's
designated beneficiary.

(b)       If a Participant terminates employment following a Performance Period
for any reason other than death, Disability, or Retirement, the Participant
shall forfeit all shares of Common Stock (formerly Performance Restricted
Shares) which have not yet vested. Shares of Common Stock which have vested
shall be issued to the Participant.

(c)       Notwithstanding Sections 4.11(a) and 4.11(b), in the event a
Participant's employment is terminated following a Performance Period under
special circumstances, the Committee may, in its sole discretion, accelerate the
remaining vesting period (if any) associated with that grant.

4.12

CHANGE IN CONTROL PROVISIONS

In the event of any Change in Control, (i) all Performance Restricted Shares
granted, including those granted pursuant to Dividend Equivalents, shall be
deemed to have been earned to the maximum extent permitted pursuant to Section
4.4 for any Performance Period not yet completed as of the effective date of
such Change in Control and (ii) all shares of Common Stock (which have been
converted from Performance Restricted Shares earned) not otherwise vested shall
immediately vest as of the date of such Change in Control.

ARTICLE V.

RESTRICTED STOCK AWARDS AND STOCK AWARDS

5.1

AWARD OF RESTRICTED STOCK AND STOCK AWARDS

The Committee may grant Restricted Stock Awards and unrestricted Stock Awards to
officers and key employees of the Company subject to such terms and conditions
as the Committee shall determine, provided that each Restricted Stock Award
shall be subject to a Restriction Period. Restricted Stock Awards and Stock
Awards shall be used for the purposes of recruitment, recognition, and retention
of key employees vital to the Company's success. The Committee may, in its sole
discretion, require a Participant to deliver consideration in form of services
or cash as a condition to the grant of a Restricted Stock Award or Stock Award.

5.2

STOCK AWARD AND RESTRICTED STOCK AWARD AGREEMENTS

Each Restricted Stock Award and Stock Award shall be evidenced by a written
agreement between the Company and the Participant to whom such award is granted.
The agreement shall specify the number of shares awarded, the terms and
conditions of the award and, in the case of a Restricted Stock Award, the
Restriction Period, and the consequences of forfeiture.

 

 

11

 



 

--------------------------------------------------------------------------------

5.3

AWARDS AND CERTIFICATES

Shares of Common Stock awarded pursuant to a Restricted Stock Award or a Stock
Award shall be registered in the name of the Participant. Certificates
evidencing Restricted Stock Awards shall be held in custody by the Company until
the restrictions thereon are no longer in effect. After the lapse or waiver of
the restrictions imposed upon the Restricted Stock Award, the Company shall
deliver in the Participant's name one or more stock certificates, free of
restrictions, evidencing the shares of Common Stock subject to the Restricted
Stock Award to which the restrictions have lapsed or been waived.

5.4

RESTRICTION PERIOD

At the time a Restricted Stock Award is made, the Committee shall establish a
Restriction Period applicable to such award. The Committee may provide for the
lapse of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service and such other factors as
the Committee may determine.

5.5

OTHER TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS

Shares of Common Stock subject to Restricted Stock Awards shall be subject to
the following terms and conditions:

(a)       Except as otherwise provided in the Plan or in the Restricted Stock
Award agreement, the Participant shall have all the rights of a shareholder of
the Company, including the right to vote the shares.

(b)       Cash dividends paid with respect to Common Stock subject to a
Restricted Stock Award shall be reinvested to purchase additional shares of
Common Stock that shall be subject to the same terms, conditions, and
restrictions that apply to the Restricted Stock Award with respect to which such
dividends were issued.

5.6

TERMINATION OF EMPLOYMENT

(a)       In the event a Participant terminates employment during the
Restriction Period by reason of death, Disability or Retirement, and the
Participant had completed a minimum of one year of employment during the
Restriction Period, restrictions shall lapse on that number of shares (if any)
determined by multiplying the full number of shares subject to restriction by a
fraction, the numerator of which is the number of full months of employment the
Participant had completed in such Restriction Period and the denominator of
which is the total number of full months in such Restriction Period.

(b)       If a Participant terminates employment for any reason other than
death, Disability, or Retirement, the Participant shall forfeit all shares
subject to restriction.

(c)       Notwithstanding Sections 5.6(a) and 5.6(b), in the event a
Participant's employment is terminated under special circumstances, the
Committee may, in its sole discretion, waive in whole or in part any or all
remaining restrictions.

 

 

12

 



 

--------------------------------------------------------------------------------

5.7

CHANGE IN CONTROL PROVISIONS

In the event of any Change in Control, all restrictions applicable to any
outstanding Restricted Stock Award shall lapse as of the date of such Change in
Control.

ARTICLE VI.

TAX WITHHOLDING AND DEFERRAL OF PAYMENT

6.1

TAX WITHHOLDING

(a)       The Company may withhold from any payment of cash or Stock to a
Participant or other person pursuant to the Plan an amount sufficient to satisfy
any required withholding taxes, including the Participant's social security and
Medicare taxes and federal, state and local income tax with respect to income
arising from the payment of the Award. The Company shall have the right to
require the payment of any such taxes before delivering payment or issuing Stock
pursuant to the Award.

(b)       At the discretion of the Committee, share tax withholding may be
included as a term of any grant of Stock Options, Stock Appreciation Rights,
Performance Restricted Shares and Restricted Stock Award.

(c)       Share tax withholding shall entitle the Participant to elect to
satisfy, in whole or in part, any tax withholding obligations in connection with
the issuance of shares of Common Stock earned under the Plan by requesting that
the Company either:

(i)        withhold shares of common Stock otherwise issuable to the
Participant, or

(ii)       by accepting delivery of shares of Common Stock previously owned by
the Participant.

In either case, the Fair Market Value of such shares of Common Stock will
generally be determined on the date the Participant elects to satisfy such
withholding tax obligations in such manner.

(d)       Notwithstanding any other provision hereof to the contrary, the
Committee, in its sole discretion may at any time suspend, terminate, or
disallow any or all entitlements to share tax withholding previously granted or
extended to any Participant.

6.2

DEFERRAL OF PAYMENT

.

 

 

13

 



 

--------------------------------------------------------------------------------

ARTICLE VII.

CASH INCENTIVE AWARDS

7.1

GRANTING OF AWARDS

The Committee, in its discretion, may grant Cash Incentive Awards to
participants. Each Cash Incentive Award shall be conditioned upon the Company's
achievement of one or more Performance Goals with respect to the Performance
Measure(s) beginning with the applicable Performance Period and set forth in the
Award agreement evidencing such Cash Incentive Award. An award may be made in
conjunction with the grant hereunder of Stock Options, Stock Appreciation
Rights, Performance Restricted Shares, Restricted Stock Awards or Stock Awards.
In making a Cash Incentive Award, the Committee shall establish a performance
level below which the Cash Incentive Award shall not be payable. The Committee
may adjust the performance goals and measurements to reflect significant
unforeseen events; provided, however, that the Committee may not make any such
adjustment with respect to any award to an individual who is then a “covered
employee” as such term is defined under Section 162(m), if such adjustment would
cause compensation pursuant to such award to cease to be performance-based
compensation under Section 162(m).

7.2

OTHER AWARD TERMS

The Committee may, in its sole discretion, establish certain additional
performance based conditions that must be satisfied by the Company, a business
unit or the Participant as a condition precedent to the payment of all or a
portion of any Cash Incentive Awards. Such conditions precedent may include,
among other things, the receipt by a Participant of a specified annual
performance rating and the achievement of specified performance goals by the
Company, business unit or Participant.

7.3

MAXIMUM AMOUNT AVAILABLE FOR AWARDS

The aggregate maximum amount payable to any one Participant pursuant to a Cash
Incentive Award shall be $125,000.

ARTICLE VIII.

OTHER PROVISIONS

8.1

ADJUSTMENT IN NUMBER OF SHARES AND OPTION PRICES

Grants of Stock Options, Stock Appreciation Rights, Performance Restricted
Shares, and Restricted Stock Awards and Stock Awards shall be subject to
adjustment by the Committee as to the number and price of shares of Common Stock
or other considerations subject to such grants in the event of changes in the
outstanding shares by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
of grant. In the event of any such change in the outstanding shares, the
aggregate number of shares available under the Plan may be appropriately
adjusted by the Committee.

 

 

14

 



 

--------------------------------------------------------------------------------

8.2

NO RIGHT TO EMPLOYMENT

Nothing contained in the Plan, nor in any grant pursuant to the Plan, shall
confer upon any Participant any right with respect to continuance of employment
by the Company or its subsidiaries, nor interfere in any way with the right of
the Company or its subsidiaries to terminate the employment or change the
compensation of any employee at any time.

8.3

NONTRANSFERABILITY

A Participant's rights under the Plan, including the right to any shares or
amounts payable may not be assigned, pledged, or otherwise transferred except,
in the event of a Participant's death, to the Participant's designated
beneficiary or, in the absence of such a designation, by will or by the laws of
descent and distribution; provided, however, that the Committee may, in its
discretion, at the time of grant of a Nonstatutory Stock Option or by amendment
of an option agreement for an Incentive Stock Option or a Nonstatutory Stock
Option, provide that Stock Options granted to or held by a Participant may be
transferred, in whole or in part, to one or more transferees and exercised by
any such transferee, provided further that (i) any such transfer must be without
consideration, (ii) each transferee must be a member of such Participant's
“immediate family” or a trust, family limited partnership or other estate
planning vehicle established for the exclusive benefit of one or more members of
the Participant's immediate family; and (iii) such transfer is specifically
approved by the Committee following the receipt of a written request for
approval of the transfer; and provided further that any Incentive Stock Option
which is amended to permit transfers during the lifetime of the Participant
shall, upon the effectiveness of such amendment, be treated thereafter as a
Nonstatutory Stock Option. In the event a Stock Option is transferred as
contemplated in this Section, such transfer shall become effective when approved
by the Committee and such Stock Option may not be subsequently transferred by
the transferee other than by will or the laws of descent and distribution. Any
transferred Stock Option shall continue to be governed by and subject to the
terms and conditions of this Plan and the relevant option agreement, and the
transferee shall be entitled to the same rights as the Participant as if no
transfer had taken place. As used in this Section, “immediate family” shall
mean, with respect to any person, any spouse, child, stepchild or grandchild,
and shall include relationships arising from legal adoption.

8.4

COMPLIANCE WITH GOVERNMENT REGULATIONS

(a)       The Company shall not be required to issue or deliver shares or make
payment upon any right granted under the Plan prior to complying with the
requirements of any governmental authority in connection with the authorization,
issuance, or sale of such shares.

(b)       The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the Commonwealth of Pennsylvania
applicable to contracts entered into and performed entirely in such State.

8.5

RIGHTS AS A SHAREHOLDER

The recipient of any grant under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for shares of Common Stock
are issued in the name of such recipient.

 

 

15

 



 

--------------------------------------------------------------------------------

8.6

PAYMENTS TO KEY EMPLOYEES

Notwithstanding the foregoing, in the event the Participant is a key employee
(as defined in Internal Revenue Code Section 416(i)) of the Company as of the
last day of the calendar year preceding the date a benefit becomes payable under
this Plan, distribution of that portion of the Executive’s payment attributable
to his separation from service with D&E that would other wise have been paid
within the 6-month period following the separation from service shall not be
made or commenced during such six month period but shall instead be accumulated
and paid on the first day of the seventh month after the date of the separation
from service with D&E. This six month period shall be shortened or eliminated to
the extent that counsel to D&E believes that it is then permissible under
Section 409A of the Internal Revenue Code of 1986, as amended, without the
imposition of the additional Section 409A tax.

8.7

UNFUNDED PLAN

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or separate funds. With
respect to any payment not yet made to a Participant, nothing contained herein
shall give any Participant any rights that are greater than those of a general
creditor of the Company.

8.8

FOREIGN JURISDICTION

The Committee shall have the authority to adopt, amend, or terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
foreign countries in order to promote achievement of the purposes of the Plan.

8.9

OTHER COMPENSATION PLANS

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required.

8.10

TERMINATION OF EMPLOYMENT -- CERTAIN FORFEITURES

Notwithstanding any other provision of the Plan (other than provisions regarding
Change in Control, including without limitation Sections 2.5(d), 4.12 and 5.7
which shall apply in all events) and except for Performance Restricted Shares or
Restricted Stock Awards which would otherwise be free of restrictions and the
receipt of which has been deferred pursuant to Section 6.2, a Participant shall
have no right to exercise any Stock Option or Stock Appreciation Right or
receive payment of any Performance Restricted Share or Restricted Stock Award if
the Participant is discharged for willful, deliberate, or gross misconduct as
determined by the Committee in its sole discretion. Furthermore, notwithstanding
any other provision of the Plan to the contrary, in the event that a Participant
receives or is entitled to cash or the delivery or vesting of Stock pursuant to
an Award during the 12 month period prior to the Participant's termination of
employment with the Company, then the Committee, in its sole discretion, may
require the Participant to return or forfeit the cash and/or Stock received with
respect to an Award (or its economic value as of (i) the date of the exercise of
Stock Options or Stock Appreciation Rights; (ii) the date immediately following
the end of the Restricted Period for Restricted Stock Awards or the end of the
vesting period for Performance Restricted Shares, (iii) the date of grant or
payment with respect to Stock Awards or Cash Awards,

 

 

16

 



 

--------------------------------------------------------------------------------

as the case may be) in the event that the Participant: (y) is discharged for
willful, deliberate or gross misconduct, as determined by the Committee in its
sole discretion, or (z) engages in any business or enters into any employment
which the Committee in its sole discretion determines to be (1) directly or
indirectly competitive with the business of the Company or (2) substantially
injurious to the Company's financial interest. A Participant may request the
Committee in writing to determine whether any proposed business or employment
activity would justify such a forfeiture. Such a request shall fully describe
the proposed activity and the Committee's determination shall be limited to the
specific activity so described. The Committee's right to require forfeiture
under this Section 8.9 must be exercised within 90 days after the discovery of
an occurrence triggering the Committee's right to require forfeiture but in no
event later than 24 months after the Participant's termination of employment
with the Company.

ARTICLE IX.

AMENDMENT AND TERMINATION

9.1

AMENDMENT AND TERMINATION

The Board of Directors may modify, amend, or terminate the Plan at any time
except that, to the extent then required by applicable law, rule, or regulation,
approval of the holders of a majority of shares of Common Stock represented in
person or by proxy at a meeting of the shareholders will be required to increase
the maximum number of shares of Common Stock available for distribution under
the Plan (other than increases due to adjustments in accordance with the Plan).
No modification, amendment, or termination of the Plan shall adversely affect
the rights of a Participant under a grant previously made to him without the
consent of such Participant.

ARTICLE X.

EFFECTIVE DATE AND DURATION OF PLAN

10.1

EFFECTIVE DATE AND DURATION OF PLAN

The Plan shall become effective as of January 1, 1999, subject to its approval
and adoption at the Annual Meeting of the shareholders on April 22, 1999. All
rights granted under the Plan must be granted within ten years from its adoption
date by the shareholders of the Company. Any rights outstanding ten years after
the adoption of the Plan may be exercised within the periods prescribed under or
pursuant to the Plan.

 

 

17

 



 

 